    20-01198-jlg    Doc 94       Filed 12/22/20 Entered 12/22/20 15:36:55              Main Document
                                               Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------ X
In re:
                                                                             Chapter 7
NATIONAL EVENTS HOLDINGS, LLC, et al.,                                       Case No.: 17-11556 (JLG)
                                                                             (Jointly Administered)
                                             Debtors.
------------------------------------------------------------------------ X
KENNETH P. SILVERMAN, ESQ., THE CHAPTER 7
TRUSTEE OF THE JOINTLY ADMINISTERED
ESTATES OF NATIONAL EVENTS HOLDINGS, LLC, et al.,                            Adv. Proc. No.: 19-01196 (JLG)

                                            Plaintiff,
                          -against-

NAFTALI WEISS,

                                             Defendant.
-------------------------------------------------------------------------X
KENNETH P. SILVERMAN, ESQ., THE CHAPTER 7
TRUSTEE OF THE JOINTLY ADMINISTERED
ESTATES OF NATIONAL EVENTS HOLDINGS, LLC, et al.,                            Adv. Proc. No.: 19-01250 (JLG)

                                            Plaintiff,
                          -against-

A&RW PROPERTIES LLC,
                                             Defendant.
-------------------------------------------------------------------------X

                ORDER PURSUANT TO BANKRUPTCY RULE 9019
          AUTHORIZING AND APPROVING STIPULATION OF SETTLEMENT
            REGARDING THE ESTATES’ CLAIMS AGAINST DEFENDANTS
                 NAFTALI WEISS AND A&RW PROPERTIES LLC

         Upon the motion dated November 12, 2020 (the “Motion”)1 of Kenneth P. Silverman, the

chapter 7 trustee (“Trustee”) of National Events Holdings, LLC; National Events Intermediate,

LLC; National Events Company II, LLC; National Event Company III, LLC; National World

Events Group II, LLC; National Events of America, Inc. and New World Events Group, Inc.


1
 Capitalized terms not otherwise herein defined shall have the meanings ascribed to such terms in the
Motion.
20-01198-jlg      Doc 94     Filed 12/22/20 Entered 12/22/20 15:36:55             Main Document
                                           Pg 2 of 3



(collectively, the “Debtors”), pursuant to section 105 of title 11 of the United States Code (the

“Bankruptcy Code”) and Rule 9019 of the Federal Rules of Bankruptcy Procedure (“Bankruptcy

Rules”), for approval of the Stipulation of Settlement (the “Stipulation”) by and among the

Trustee and defendants Naftali Weiss and A&RW Properties LLC (together, the “Defendants”);

and the Court having jurisdiction to decide the Motion and the relief requested therein; and

consideration of the Motion and the relief requested therein being a core proceeding pursuant to

28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and

1409; and notice of the Motion having been served on all creditors and parties in interest; and

such notice having been adequate and appropriate under the circumstances; and it appearing that

no other or further notice need be provided; and the Motion having come on for a hearing before

this Court on December 9, 2020; and the Court having found and determined that the relief

sought in the Motion is in the best interests of the estates, creditors, and parties in interest, and

that the legal and factual bases set forth in the Motion establish just cause for the relief granted

herein; and after due deliberation and sufficient cause appearing therefor,

        IT IS HEREBY ORDERED THAT:

        1.     The Motion is granted.

        2.     The Stipulation, which is attached to the Motion as Exhibit B, is approved in its

entirety.

        3.     The parties to the Stipulation are authorized, empowered and directed to take all

actions necessary to implement the relief granted in this Order.




                                                 2
20-01198-jlg      Doc 94     Filed 12/22/20 Entered 12/22/20 15:36:55           Main Document
                                           Pg 3 of 3



          4.    This Court shall retain jurisdiction to hear and determine all matters arising from

or related to this Order.

Dated: New York, New York
       December 15, 2020


                                              /s/ James L. Garrity, Jr.
                                              HONORABLE JAMES L. GARRITY, JR.
                                              UNITED STATES BANKRUPTCY JUDGE




                                                 3

4465170
